UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7322



SAMUEL ANTHONY MILES,

                                              Petitioner - Appellant,

             versus


RONALD   J.   ANGELONE,  Director,       Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-01-814-2)


Submitted:    November 7, 2002            Decided:     November 15, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel Anthony Miles, Appellant Pro Se.      Steven Andrew Witmer,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel     Anthony   Miles   appeals    a   district   court’s    order

accepting a magistrate judge’s recommendation to dismiss his 28

U.S.C. § 2254 (2000) petition as untimely.          An appeal may not be

taken to this court from the final order in a habeas corpus

proceeding in which the detention complained of arises out of

process issued by a state court unless a circuit justice or judge

issues a certificate of appealability.            28 U.S.C. § 2253(c)(1)

(2000). When, as here, a district court dismisses a § 2254 petition

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1)‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right,’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”              Rose v.

Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v McDaniel,

529 U.S. 473, 484 (2000)).

     We have reviewed the record and conclude for the reasons

stated by the district court that Miles has not made the requisite

showing. See Miles v. Angelone, No. CA-01-814-2 (E.D. Va. Aug. 26,

2002).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.       We dispense with oral argument because the

facts    and   legal   contentions   are   adequately   presented     in   the




                                      2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3